Exhibit 10.1
 
AMENDMENT AGREEMENT TO THE STOCK PURCHASE AGREEMENT




This AMENDMENT AGREEMENT TO THE STOCK PURCHASE AGREEMENT (the “Amendment”) is
dated as of May 21, 2010 by and among Apextalk Holdings, Inc., a Delaware
corporation (the “Company”), Apextalk, Inc., a California corporation, Global
Apex Holdings, Inc., a Delaware corporation, and Global Apex, Inc., a California
corporation (collectively the “Parties”). Capitalized terms used but not defined
herein shall have the meanings set forth in the stock purchase agreement entered
into by the Parties (the “Stock Purchase Agreement”) on December 14, 2009 (the
“Execution Date”).
 
WITNESSETH:




WHEREAS, the Parties hereby desire to amend Section 1.04 of the Stock Purchase
Agreement to clarify the consideration that the Company shall receive in
connection with the transactions contemplated by such Section 1.04.


NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:


1.              Section 1.04 of the Stock Purchase Agreement is hereby cancelled
and restated in its entirety to read as follows:


                “Section 1.04   Spin-Out of Apextalk, Inc. and Additional
Consideration.


(a) Current Company management will form a company (“Global Apex Holdings,
Inc.”) whose shareholders are identical to those of the Company, and a
subsidiary company Global Apex, Inc. Pursuant to the Transaction and as
additional consideration to the Shareholders, the parties hereby agree that the
Company will transfer 70% of its equity interest in Apextalk, Inc. to Global
Apex, Inc. (the “Subsidiary Shares”).   The Company shall retain the remaining
30% equity interest in Apextalk, Inc.


(b) As additional consideration to the Shareholders, the Company agrees that
Global Apex Holdings shall receive cash of $30,000, for each $1,000,000
investment made into the Company from outside investors, of up to $4,000,000
investment in the aggregate.  This right shall survive for a one year period
following the close of this Agreement.


(c)      In exchange and as consideration to the Company, Global Apex, Inc.
shall assume 100% of the  liabilities of Apextalk, Inc., outstanding as of the
Execution Date, and all additional liabilities that will be incurred by
Apextalk, Inc thereafter.


2. This Agreement shall be governed by, enforced, and construed under and in
accordance with the laws of the United States of America and, with respect to
the matters of state law, with the laws of the State of Delaware.  Venue for all
matters shall be in Wilmington, Delaware without giving effect to principles of
conflicts of law thereunder.  Each of the parties (a) irrevocably consents and
agrees that any legal or equitable action or proceedings arising under or in
connection with this Agreement shall be brought exclusively in the federal
courts of the United States. By execution and delivery of this Agreement, each
party hereto irrevocably submits to and accepts, with respect to any such action
or proceeding, generally and unconditionally, the jurisdiction of the aforesaid
court, and irrevocably waives any and all rights such party may now or hereafter
have to object to such jurisdiction.


3. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall be but a single
instrument.


4. All other terms and conditions of the Stock Purchase Agreement shall remain
unchanged and remain in full force and effect.
 
 [Signature Page Follows]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
21st day of May, 2010.




 
Apextalk Holding, Inc.





 
By:/s/ Hui Liu___________

 
      Name: Hui Liu

 
      Title:  Chief Executive Officer



 
Apextalk, Inc.





 
By:/s/ Tony Lee___________

 
      Name: Tony Lee

 
      Title:  Chief Executive Officer



 
Global Apex Holdings, Inc.





 
By:/s/ Tony Lee__________

 
      Name:  Tony Lee

 
      Title:  Chief Executive Officer





 
 Global Apex, Inc.





 
By:/s/ Tony Lee___________

 
      Name:  Tony Lee
  Title:  Chief Executive Officer

 
                                                   